Citation Nr: 1046644	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for an acquired psychiatric 
disorder.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a chronic sinus 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1975 to August 
1980, from November 1986 to November 1991, and from October 2004 
to January 2006.  The Veteran also had service with the Army 
National Guard and Army Reserve.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a June 2006 rating decision in which the RO, inter alia, denied 
service connection for right foot disability, left foot 
disability, right knee disability, chronic sinus problems, and 
depression.  In July 2006, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
January 2007, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in March 
2007.

In March 2008, the Veteran's representative submitted additional 
medical evidence directly to the Board along with a waiver of 
initial RO consideration of the evidence.  

In July 2010, the Veteran submitted additional medical evidence 
to the Board without a waiver of initial RO consideration of the 
evidence.  

As a final preliminary matter, the Board notes that in March 
2007, the Veteran filed a claim for service connection for 
bilateral hearing loss with the RO.  Additionally, in a November 
2010 written brief presentation, the Veteran's representative 
raised a claim for service connection for a neck disability.  It 
does not appear that these claims for service connection have yet 
been addressed by the RO.  As such, these matters are not 
properly before the Board, and are thus referred to the RO for 
appropriate action.  

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

Initially, the Board notes that, pertinent to all of the 
Veteran's claims on appeal, review of the claims file reveals 
that the RO has not obtained all of the Veteran's service 
records.  In order to ensure that the record is complete, the RO 
should attempt to obtain and associate with the claims file all 
outstanding service records, to include service treatment records 
(from all three of the Veteran's periods of active duty) and 
records of the Veteran's Army Reserve and Army National Guard 
service.  In this regard, the Board notes that the Veteran had 
active duty service from November 1975 to August 1980, from 
November 1986 to November 1991, and from October 2004 to January 
2006; however, the RO only obtained the Veteran's service 
treatment records from his period of active duty service from 
November 1986 to November 1991.  While the Veteran has submitted 
some service treatment records on his own, it is unclear if all 
the service medical records have been associated with the claims 
file.  Additionally, the RO has not obtained the Veteran's 
records from his Army Reserve and Army National Guard service.  
Thus, the RO should obtain from the appropriate service 
department (or other appropriate source) records for the 
Veteran's periods of active duty from November 1975 to August 
1980 and October 2004 to January 2006 and records from the 
Veteran's Army Reserve and Army National Guard service, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records (that have been 
associated with the claims file) reflect evaluation and treatment 
for sinus problems, right knee pain, bilateral foot problems, and 
depression.  

The Veteran was afforded a VA examination in March 2006.  On 
examination, there were no clinical findings to support diagnoses 
related to a bilateral foot disability, a chronic sinus 
disability, a right knee disability, or an acquired psychiatric 
disorder.  The March 2006 VA examiner did not review the claims 
file and, as diagnoses related to the Veteran's claimed 
disabilities were not rendered, no etiology opinions were 
provided.  In March 2008, the Veteran submitted private treatment 
records to the Board reflecting current diagnoses of sinusitis 
and mild degenerative joint disease of the right knee.  

Pertinent to the claims for service connection for a right knee 
disability and a chronic sinus disability, the Board finds that 
further examination with medical opinion is warranted.  VA will 
provide a medical examination or obtain a medical opinion if the 
record, including lay or medical evidence, contains competent 
evidence of a disability that may be associated with an event, 
injury, or disease that occurred in service, but the record does 
not contain sufficient medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The threshold for determining whether 
the evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or disease is 
a low one.  McLendon, 20 Vet. App. at 83.  Given the Veteran's 
in-service treatment for sinus problems and right knee pain and 
the private treatment records reflecting current diagnoses of 
sinusitis and degenerative joint disease of the right knee, the 
Board finds that medical examination and opinion by appropriate 
physicians would be helpful in resolving the claims for service 
connection for a chronic sinus disability and a right knee 
disability.

Accordingly, the RO should arrange for the Veteran to undergo VA 
orthopedic and ears, nose, and throat (ENT) examinations, by 
appropriate VA physicians, at a VA medical facility.  The Veteran 
is hereby notified that failure to report to the scheduled 
examinations, without good cause, may result in denial of the 
claims for service connection (as the original claim will be 
considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2010).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examinations, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examinations sent to him by 
the pertinent VA medical facility.

The Board also points out that further notification action in 
this appeal is needed, consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010)).

The RO provided letters to the Veteran in January and February 
2006 regarding how to substantiate the claims for service 
connection.  The Board points out that action by the RO is needed 
to satisfy the notice provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In particular, the January and February 2006 
notice letters did not provide information regarding disability 
ratings and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Therefore, to ensure that all due process requirements are met, 
the RO should, through VCAA-compliant notice sent to the Veteran 
and his representative, give the Veteran another opportunity to 
present information and/or evidence pertinent to the claims on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2010) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  The letter should provide the Veteran with 
general information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence that 
impacts those determinations, consistent with Dingess/Hartman.  
The RO's adjudication of the claim should include consideration 
of all evidence added to the record since the RO's last 
adjudication of the claim-to include, for the sake of 
efficiency, evidence submitted directly to the Board in March 
2008 and July 2010, notwithstanding the waiver of initial RO 
consideration of the March 2008 evidence.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the appropriate 
service department (or other appropriate 
source) all outstanding service records, to 
specifically include service treatment 
records for the Veteran's periods of active 
duty from November 1975 to August 1980 and 
from October 2004 to January 2006, along with 
Army National Guard and Army Reserve records.  
The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claims file.  

2.  The RO should, through VCAA-compliant 
notice sent to the Veteran and his 
representative, request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claims 
on appeal that is not currently of record.  

The RO should provide general information 
regarding the assignment of disability 
ratings and effective dates, consistent with 
Dingess/Hartman (cited above).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
orthopedic and ENT examinations, by 
appropriate physicians, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physicians 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Orthopedic examination - The examiner 
should clearly identify all current right 
knee disability(ies).  Then, with respect to 
each such diagnosed disability, the examiner 
should provide an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
disability had its onset in or is medically 
related to service.  In rendering the 
requested opinion, the physician should 
specifically consider the service treatment 
records and private treatment records, as 
well as the Veteran's contentions.  

ENT examination - The examiner should 
clearly identify all current sinus 
disability(ies).  Then, with respect to each 
such diagnosed disability, the examiner 
should provide an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that the 
disability had its onset in or is medically 
related to service.  In rendering the 
requested opinion, the physician should 
specifically consider the service treatment 
records and private treatment records, as 
well as the Veteran's contentions. 

5.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain 
and associate with the claims file a copy of 
any notice(s) of the date and time of the 
appointment(s) sent to him by the pertinent 
VA medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted (to include any 
further examination of the Veteran, if 
appropriate), the RO should readjudicate the 
claims on appeal in light of pertinent 
evidence (to particularly include all that 
added to the record since the RO's last 
adjudication of the claim) and legal 
authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).














This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


